Title: From Benjamin Franklin to Schweighauser, 24 September 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy, Sept. 24. 1779.
I duly received your favour of the 18th. the Letter addressed to Mr. De sartine which I Omitted mentioning before was also deliver’d. The extracts you send me are of Letters, which were written, to check the Extravagant Demands of Officers, Such as that of Wm. Morris, and Others; money having been taken upon our account at divers Ports of france by Americans and others pretending to be such without Any authority from us, and also the Demands of escaped Prisoners after their arrival at Nantes from Paris, where we had reliev’d them and furnish’d them with Sufficient to pay their Expences thither, with something to spare which Several of Them spent foolishly in Paris before they set out and others extravagantly on the Road, on the Supposition that they might call for as much more as they pleased on Acct. of Wages, which they Said was due to him.— It was not I believe intended by either of us, I am sure it was not by me when I Sign’d these Letters drawn up by my Colleagues, to refuse necessary Charity and Relief to our Countrymen when Sick or otherwise in Distress. Accordingly I approv’d of what you furnish’d to the Prisoners of the first Cartel, and desired that those of The Second might be treated with the same kindness, and I now recommend to you the Case of the Persons who send me the enclos’d Petition, requesting that you would furnish them with what is absolutely necessary for them which I make no doubt you will do in the most frugal Manner, and that you would subsist them as you did their fellow Prisoners, till they can find a Passage home.
I have detain’d Mr. Schondorff from Day to Day hoping for a Definitive Answer from Court to some Propositions, So as to be able to close my Dispatches. But as they are Still under consideration and I am now told it will be Towards the End of next Week before I can receive that Answer, I have concluded not to detain your Clerk any longer, as you may want his service and I Shall have another good Oportunity in about 8 Days. I send by him however most of my Packets; but the Mercury must not Sail til the rest arrive.

I have the honour to be with great Esteem Sir &c.
M. Schweighauser.
